F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           OCT 6 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    A.C. JACKSON,

                Petitioner-Appellant,

    v.                                                   No. 98-3042
                                                    (D.C. No. 96-CV-3303)
    SECRETARY OF CORRECTIONS;                              (D. Kan.)
    THE STATE OF KANSAS;
    L.E. BRUCE, Warden, Ellsworth
    Correctional Facility; KANSAS
    PAROLE BOARD; ATTORNEY
    GENERAL OF KANSAS,

                Respondents-Appellees.




                            ORDER AND JUDGMENT            *




Before BALDOCK , EBEL , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Petitioner A. C. Jackson, a Kansas state inmate confined in Ellsworth

Correctional Facility, seeks a certificate of appealability to appeal the district

court’s denial of his petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2254. In order to show entitlement to a certificate of appealability, an

appellant must make “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). This standard is met by a showing that the issues

raised “are debatable among jurists, or that a court could resolve the issues

differently, or that the questions deserve further proceedings.” United States v.

Sistrunk, 111 F.3d 91, 91 (10th Cir. 1997).

       In 1972, petitioner began serving a life sentence imposed by the Kansas

state court. He was paroled by the Kansas Parole Board to Missouri, but

subsequently convicted of Missouri state burglary and theft charges. After

serving his Missouri sentence, he was returned to Kansas as a parole violator.

Based on the Missouri convictions, the Kansas Parole Board revoked his parole

on December 7, 1995, indicating that he would be again considered for parole in

August 1996. The Parole Board, however, has continued to deny parole.

      In the district court, petitioner asserted that he is entitled to habeas relief

for errors related to his arrest and detention on the parole violation warrant, his


                                          -2-
resulting extradition from Missouri to Kansas, and his parole revocation

proceedings. The district court analyzed each of petitioner’s claims, including:

(1) unlawful detention in Missouri; (2) denial of due process during a probable

cause hearing; (3) denial of due process upon his extradition to Kansas;

(4) violation of his liberty interests by the revocation of parole and the continued

denial of parole; and (5) unconstitutionality of the Uniform Act for Out-of-State

Parolee Supervision, see Kan. Stat. Ann. § 22-4101. The district court

determined that petitioner had failed to exhaust his state court remedies, see 28

U.S.C. § 2254(b)(1)(A) and that, even if the claims were properly presented for

federal review, they lacked merit. It denied the petition for habeas relief and,

subsequently, petitioner’s request for a certificate of appealability.

      After a review of the record, we agree with the district court for the

reasons stated in its order of January 29, 1998. Because we conclude that

Petitioner has not made a substantial showing of the denial of a constitutional

right, we DENY his request for a certificate of appealability and DISMISS the

appeal.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge

                                          -3-